EXHIBIT Press Release FOR IMMEDIATE RELEASE Contact: John W. Bordelon President & Chief Executive Officer Telephone: (337) 237-1960 HOME BANCORP, INC. COMPLETES STOCK OFFERING Lafayette, Louisiana – (October 2, 2008) – Home Bancorp, Inc., the newly formed holding company for Home Bank, Lafayette, Louisiana (the “Bank”), announced that it has completed its initial public stock offering in connection with the Bank's conversion from the mutual to the stock form of organization.The Company issued a total of 8,926,875 shares of its common stock (the "Common Stock") for an aggregate of $89,268,750 in total offering proceeds. Trading in the Common Stock is expected to commence on the Nasdaq Global Market on Friday, October 3, 2008 under the symbol "HBCP". John W.
